688 So.2d 449 (1997)
Edith BARGER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2454.
District Court of Appeal of Florida, First District.
February 28, 1997.
Nancy A. Daniels, Public Defender, and Faye A. Boyce, Assistant Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
We affirm appellant's conviction for aggravated assault with a deadly weapon, but remand to the circuit court for correction of the written sentencing order to conform with the oral pronouncement made by the court at the sentencing hearing. Williams v. State, 604 So.2d 8 (Fla. 1st DCA 1992); Payne v. State, 594 So.2d 870 (Fla. 1st DCA 1992).
WEBSTER, MICKLE and LAWRENCE, JJ., concur.